PER CURIAM:
Robert Adler, appointed counsel for Ralphe Poidevien, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738; 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Poidevien has filed a *934motion for leave to file a response to counsel’s motion to withdraw and Anders brief out of time. Poidevien’s motion is GRANTED, however, our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Therefore, because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the denial of Poidevien’s motion to reduce sentence, filed pursuant to 18 U.S.C. § 3582(c)(2), is AFFIRMED. Furthermore, in light of the foregoing, Poide-vien’s motion to dismiss appointed counsel, grant him leave to proceed on appeal pro se, and to be provided with a copy of the record on appeal is DENIED AS MOOT.